Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Morgan Johnson on 4/30/2021.

The application has been amended as follows: 

Listing of Claims:

1.–57.	(Canceled) 

58.	(Currently amended) A pesticidal microemulsion composition comprising: 
	(a) an oil phase comprising a lipophilic component; 
	(b) an aqueous phase comprising an aqueous solution comprising a salt of a weak-acid, ionic pesticide; and 
	(c) a stabilizing surfactant comprising an oil-soluble or oil-dispersible anionic surfactant, wherein the microemulsion composition has a non-water-continuous microemulsion microstructure;

	wherein the lipophilic component comprises an acetamide herbicide selected from the group consisting of acetochlor, acifluorfen, alachlor, butachlor, delachlor, dimethachlor, dimethenamid, dimethenamid-P, flumiclorac, fomesafen, metazochlor, metolachlor, S-metolachlor, pretilachlor, pronamide, propachlor, propisochlor, terbuchlor, and xylachlor, and esters thereof, and mixtures thereof;
	wherein the salt of a weak-acid, ionic pesticide  comprises an auxin herbicide selected from the group consisting of 3,6-dichloro-2-methoxybenzoic acid (dicamba); 2,4-dichlorophenoxyacetic acid (2,4-D); 4-(2,4-dichlorophenoxy)butyric acid (2,4-DB); dichloroprop; 2-methyl-4-chlorophenoxyacetic acid (MCPA); 4-(4-chloro-2-methylphenoxy)butanoic acid (MCPB); 4-chlorophenoxyacetic acid; 2,4,5-trichlorophenoxyacetic acid (2,4,5-T); and mecoprop; 
	wherein the anionic surfactant is selected from the group consisting of  alkoxylated alkyl and/or aryl phosphate esters, alkyl ether carboxylates, alkoxylated alkylphenol sulfonates, neutralized fatty acids, dialkyl sulfosuccinates, alkyl ether phosphates, aryl ether phosphates, alkyl-aryl ether phosphates, alkyl ether carboxylates, aryl ether carboxylates, alkyl-aryl ether carboxylates, alkyl-aryl ether sulfates, and mixtures thereof, and
	wherein the pesticidal microemulsion composition is thermodynamically stable between a temperature range about -20°C to about 54°C for about 16 hours. 

59.–63.  (Canceled)

64.	(Previously presented) The composition of claim 58 wherein the weight ratio of the stabilizing surfactant to the aqueous phase is from about 0.2:1 to about 0.65:1.

65.–127.  (Canceled) 

128.	(Previously presented) The composition of claim 58 wherein the composition has a pH that is no greater than about 6. 

129.	(Previously presented) The composition of claim 58 wherein the salt of a weak-acid, ionic pesticide comprises an anion of an auxin herbicide and a salt-forming cation and a molar ratio of the salt-forming cation to the anion of the auxin herbicide that is no greater than about 0.8:1.

130.–147.  (Canceled) 

148.	(Previously presented) The composition of claim 58 wherein the salt of a weak-acid, ionic pesticide comprises an anion of an auxin herbicide and a salt-forming cation, wherein
 a 1 wt.% auxin herbicide acid equivalent dilution of the composition has a pH that is no greater than about 4.

149.–189.  (Canceled) 

190.	(Withdrawn - Previously presented) A method of preparing a pesticidal application mixture, the method comprising mixing water with the pesticidal microemulsion composition of claim 58 to form the pesticidal application mixture, wherein the pesticidal application mixture is an oil-in-water macroemulsion.

191.	(Canceled) 

192.	(Withdrawn - Previously presented) A method for controlling weeds in a field of crop plants, the method comprising: 

	applying the pesticidal application mixture to the field in an herbicidally effective amount.

193. 	(Withdrawn - Previously presented) A method of preparing a pesticidal microemulsion composition of claim 58, the method comprising:
	mixing an oil phase comprising the lipophilic component with the stabilizing surfactant comprising the oil-soluble or oil-dispersible anionic surfactant to form an oil phase mixture; and 
	mixing the aqueous solution comprising the salt of the weak-acid, ionic pesticide with the oil phase mixture to form the pesticidal microemulsion composition.

194.–252.  (Canceled)	

253.	(Previously presented) The composition of claim 58 wherein the stabilizing surfactant constitutes from about 1 wt.% to about 20 wt.% of the composition.  

254.	(Previously presented) The composition of claim 58 wherein the oil phase constitutes from about 20 wt.% to about 90 wt.% of the composition.

255.	(Previously presented) The composition of claim 58 wherein the lipophilic component constitutes from about 50 wt.% to about 90 wt.% of the oil phase.

256.–258.	(Canceled) 

259.	(Previously presented) The composition of claim 58 wherein the lipophilic component comprises a pesticide and the pesticide constitutes from about 10 wt.% to about 90 wt.% of the oil phase.

260.	(Previously presented) The composition of claim 58 wherein the lipophilic component comprises an organic solvent selected from the group consisting of paraffinic hydrocarbon solvents and aromatic hydrocarbon solvents. 

261.	(Currently amended) The composition of claim 148 wherein the auxin herbicide is  dicamba.

262.	(Previously presented) The composition of claim 58 wherein the composition further comprises an organic acetamide herbicide diluent and wherein the weight ratio of acetamide herbicide to the organic acetamide herbicide diluent is at least about 1:10.

263.	(Previously presented) The composition of claim 58 wherein the dielectricity modifier comprises an alkylene glycol.

264.	(Previously presented) The composition of claim 58 wherein the weight ratio of the dielectricity modifier to the lipophilic component is from about 2:1 to about 1:20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior does not teach or suggest the instant claim to a thermodynamically stable or homogenous pesticide microemulsion composition comprising an oil phase which comprises a lipophilic component comprising acetamide herbicides recited in claim 58 plus an aqueous phase comprising an aqueous solution comprising a salt of a weak-acid, ionic pesticide which are auxin herbicides recited in claim 58.The Specification Examples demonstrate thermodynamically stable pesticide microemulsion compositions comprising structurally different acetamide herbicides such as acetochlor and fomesafen in oil phase plus dicamba or structurally similar auxin herbicides in the aqueous phase. Thermodynamically stable microemulsion in accordance with the instant claims and Specification at paragraph 25 means that the microemulsion composition remains homogenous(thermodynamically stable) in the claimed temperature range of about -20 oC to about 54 oC for 16 hours.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616